Citation Nr: 0429814	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  03-02 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant-Veteran




ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to February 
1956.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the benefits sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The record shows that the veteran served in the United States 
Air Force for approximately four years as a hydraulic 
mechanic attached to a field maintenance squadron.  He 
asserts that he worked on aircraft with asbestos brakes and 
was exposed to asbestos at that time.  The veteran also 
asserts that he was exposed to the loud noises of the 
aircraft with no ear protection.  He did not seek treatment 
for either a lung disorder or hearing loss during service and 
was not found to have any such disability upon discharge from 
the service.

The record also shows that the veteran worked as a millwright 
for a pipeline company following his discharge from service 
in 1956 until his retirement in 1989.  The veteran related 
that the equipment on which he worked was insulated with 
asbestos and, as such, he was exposed to asbestos for over 
thirty years in his post-service employment.


Private medical records dated in 2001 show that x-rays 
revealed bilateral interstitial fibrosis consistent with 
asbestos, silicosis and coal workers' pneumoconiosis as well 
as unilateral pleural disease consistent with asbestos-
related disease.  A VA examiner stated in April 2002 that the 
pleural thickening found upon testing could be related to 
asbestos exposure, but by itself was not diagnostic of 
asbestosis.  A private physician stated in August 2002 that 
the veteran had asbestosis, but submitted unrelated medical 
records.  And, in July 2003, the veteran's treating VA 
physician noted that she was not a certified asbestosis 
reader and could not comment on whether specific radiological 
findings were consistent with asbestosis, noting that pleural 
thickening was reported in conjunction with diagnoses of 
asbestosis.

Given the evidence of asbestos exposure during service and 
evidence of clinical findings consistent with a possible 
diagnosis of asbestosis, the claim for service connection for 
asbestosis must be remanded for additional development of the 
medical record.  Specifically, in order to comply with VA's 
duty to assist, a medical opinion as to the etiology of any 
currently diagnosed lung disorder must be sought.

The record also reflects that the veteran was exposed to 
flight-line noises during service and currently has a partial 
hearing loss.  The record does not contain a medical opinion 
addressing whether it is at least as likely as not that any 
current hearing loss is a result of in-service noise 
exposure.  Thus, the claim of entitlement to service 
connection for bilateral hearing loss must also be remanded 
for additional development of the medical record.

The veteran is hereby notified that it is his 
responsibility to report for scheduled examinations and 
to cooperate in the development of the case, and that 
the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2004).  

Therefore, this matter is REMANDED for the following action:

1.  The RO should schedule the veteran 
for an examination with a respiratory 
specialist familiar with asbestosis 
cases.  The examiner should be requested 
to review all medical evidence associated 
with the veteran's claims folder and the 
veteran should be afforded a complete 
examination, to include all appropriate 
testing required to determine whether or 
not the veteran's respiratory complaints 
are products of asbestosis.  If a 
diagnosis of asbestosis is made, the 
examiner should comment on the veteran's 
reported four-year in-service exposure to 
asbestos and his reported 33-year post-
service exposure to asbestos.  The 
examiner should also render an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any currently 
diagnosed respiratory disorder is the 
result of in-service exposure to 
asbestos.  All opinions expressed must be 
supported by complete rationale.

2.  The RO should schedule the veteran 
for an audiologic examination.  The 
examiner should review the veteran's 
claims folder and report on all clinical 
findings of hearing loss.  The examiner 
should then render an opinion as to 
whether any currently diagnosed hearing 
loss is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
related to reported in-service flight-
line noise exposure.  All opinions 
expressed must be supported by complete 
rationale.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim has been advanced on the docket due to the 
veteran's advanced age and must be afforded expeditious 
treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


